Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges Nine Months Ended September 30, 2004 2005 2006 2007 2008 (in thousands) Earnings Income From Continuing Operations * 112,658 138,639 158,538 132,701 98,535 Fixed Charges 80,695 93,414 101,905 119,603 125,155 Distributed Income of Equity Investment 47,213 37,085 63,483 122,900 119,017 Capitalized Interest (4,227 ) (6,759 ) (10,681 ) (11,030 ) (14,177 ) Total Earnings 236,339 262,379 313,245 364,174 328,530 Fixed Charges Interest Expense 72,053 81,861 86,171 101,223 105,906 Capitalized Interest 4,227 6,759 10,681 11,030 14,177 Rental Interest Factor 4,415 4,794 5,053 7,350 5,072 Total Fixed Charges 80,695 93,414 101,905 119,603 125,155 Ratio:Earnings / Fixed Charges 2.93 2.81 3.07 3.04 2.62 *Excludes discontinued operations, gain on sale of assets, provision for income taxes and undistributed equity earnings.
